[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER RE PLAINTIFF'S MEDICAL AND PSYCHIATRIC RECORDS
Following a short calendar argument concerning the Defendants' request that authorization concerning the Plaintiff's medical and psychiatric records be produced, the parties agreed to submit the records in question to an in camera inspection by the court. The court notes that Conn. Gen. Stat. 52-146f(5) permits the disclosure of records in a civil proceeding in which the patient introduces his mental condition as an element of his claim and the court "finds that it is more important to the interests of justice that the communications be disclosed than that the relationship between patient and psychiatrist be protected." With this standard in mind, the court has reviewed certain Veterans Administration CT Page 5422 Medical Center records concerning the Plaintiff submitted to it for its inspection. Only one page of the records is remotely relevant to the claims made here, and the court deems it appropriate to disclose that page to the parties. The complete records submitted to the court are ordered sealed. A copy of the page ordered disclosed is attached hereto.
Dated at Waterbury, this 26th day of June, 1991
JON C. BLUE Judge of the Superior Court
[EDITORS' NOTE:  THE COPY OF THE PAGE ORDERED DISCLOSED IS ELECTRONICALLY NON-TRANSFERRABLE.]